Opinión disidente emitida por el
Juez Presidente Señor Pons Núñez.
Aun cuando la conclusión del Tribunal en el caso de autos, en cuanto establece que los empleados de la Puerto Rico Telephone Company (la Telefónica) son empleados o funciona-rios públicos, pueda ser la más acertada jurídicamente y la más fiel al espíritu de la Ley Núm. 25 de 6 de mayo de 1974 *576(27 L.P.R.A. see. 401 et seq.), que permitió que la Telefónica pasara a ser poseída y operada por el Estado Libre Asociado de Puerto Rico,(1) no estamos de acuerdo con la aplicación de tal determinación a los hechos del presente caso y por eso disentimos.
Este Tribunal ha tenido la necesidad de expresarse en varias ocasiones sobre diferentes controversias relacionadas con la. peculiar naturaleza de la Telefónica. Torres Ponce v. Jiménez, 113 D.P.R. 58 (1982); Torres v. P.R. Telephone Co., 118 D.P.R. 198 (1987). No obstante, este Tribunal nunca antes se había manifestado en relación con el carácter pú-blico o privado de los empleados de la Telefónica.(2) Más aún, la misma opinión mayoritaria en la pág. 571 del presente caso, reconoce que la Telefónica “debe considerarse como una entidad cuya naturaleza es mixta o dual y, en consecuen-cia, según sea la situación que se tenga ante sí, ha de variar la forma en que se ha de tratar”. Entendemos que la opinión mayoritaria es buen ejemplo de que la naturaleza pública o privada de la Telefónica no es un asunto de fácil determina-ción o uno que pueda tratarse en términos genéricos. En consecuencia, no nos parece razonable pretender que los em-*577pleados de la Telefónica, con anterioridad a esta decisión, se sintieran debidamente informados sobre su carácter de em-pleados públicos. En esa medida, consideramos que la aplica-ción de la doctrina mayoritaria a los hechos de este caso es contraria al principio de la legalidad establecido en el Art. 8 de nuestro Código Penal, 33 L.P.R.A. see. 3031. El principio de legalidad, el cual es parte del derecho constitucional a un debido proceso de ley, está plasmado en nuestro ordena-miento en el mencionado Art. 8 del Código Penal, el cual dis-pone:
No se instará acción penal contra persona alguna por un hecho que no esté expresamente definido por la ley como de-lito, ni se impondrán penas o medidas de seguridad que la ley no hubiere previamente establecido.
No se podrán crear por analogía delitos, penas, ni medidas de seguridad.
“El artículo, en tanto requiere que los hechos por los cuales se inste acción penal contra una persona estén expre-samente definidos por ley, recoge la prohibición de las leyes vagas. Esta prohibición responde al requisito de que las leyes deben dar un aviso adecuado de las consecuencias pe-nales de la conducta que ordenan o proh[í]ben .... El exa-men judicial a utilizar para determinar si una ley es vaga será, si el lenguaje de la misma da un aviso definido con res-pecto a la conducta prohibida u ordenada, de acuerdo al sig-nificado común y corriente.” D. Nevares-Mufiiz, Código Penal de Puerto Rico: revisado y comentada, San Juan, Ed. Rev. C. Abo. P.R., 1986, pág. 17.
Los artículos del Código Penal pertinentes a los hechos de este caso son claros en cuanto a cuál es la conducta que criminalizan. Son suficientemente claros también en cuanto responsabilizan a los “'funcionarios o empleados públicos” por la omisión o negligencia en el cumplimiento del deber. De manera que hasta ahí no hay problema de vaguedad. Ahora bien, cuando se trata de si estos artículos dan a una persona *578prudente y razonable una advertencia adecuada sobre qué personas están incluidas en los mismos, nos preguntamos si es razonable pretender que un empleado de la Telefónica se sienta debidamente informado sobre su carácter de funcio-nario público y en esa medida sujeto a las obligaciones de los Arts. 214 y 215 del Código Penal, 33 L.P.R.A. sees. 4365 y 4366. Tal determinación no había sido hecha por este Tribunal y se había señalado expresamente en Torres v. P.R. Telephone Co., supra, que no se había decidido que los empleados de la Telefónica fueran empleados públicos, cuando ya la Te-lefónica había sido clasificada en Torres Ponce v. Jiménez, supra, como “público-privada” —una novel clasificación de cuño judicial no comprendida expresamente en el Código Penal— y cuando este propio Tribunal ha tenido que examinar la naturaleza privada o pública de la Telefónica caso a caso haciendo sus determinaciones.
Contestamos la pregunta retórica en la negativa pues consideramos irrazonable pretender que en las circunstan-cias antes apuntadas los empleados de la Telefónica pudiesen entender que eran empleados públicos para efectos de los aludidos artículos de nuestro Código Penal. En consecuen-cia, confirmaríamos la determinación del Tribunal Superior que declaró con lugar la moción de desestimación presentada por los acusados.
Voto particular de conformidad emitido por el
Juez Asociado Señor Rebollo López.
Al disentir de la mayoría del Tribunal en Torres v. P.R. Telephone Co., 118 D.P.R. 198, 204 (1987), expresamos, entre otras cosas y en lo pertinente, que:
La opinión mayoritaria, en primer lugar, evade enfrentarse y resolver, de una vez y para siempre, el punto verdadera-mente importante y crucial que plantea el presente recurso; *579esto es, si los hombres y mujeres que laboran en la Puerto Rico Telephone Co. son efectivamente empleados públicos, y, como tales, tienen los mismos derechos que le garantiza nuestro ordenamiento jurídico a los empleados del Estado Libre Asociado de Puerto Rico. (Énfasis suplido.)
Acogemos con beneplácito el hecho de que, por fin, este Tribunal haya decidido reconocer que los empleados que la-boran en la Puerto Rico Telephone Company efectivamente son empleados públicos conforme las disposiciones perti-nentes de nuestro ordenamiento jurídico. Dicha determina-ción naturalmente conlleva, como expresáramos en nuestro disenso en Torres v. P.R. Telephone Co., ante, que a estas personas se les tiene que brindar los mismos derechos que le garantiza nuestro ordenamiento a los demás empleados del Estado Libre Asociado de Puerto Rico.
Procede que se enfatice el hecho de que la opinión que hoy se emite necesariamente implica —aun cuando no se diga en forma expresa en la misma— que la decisión emitida en el citado caso de Torres v. P.R. Telephone Co., ante, ha quedado revocada en tanto y en cuanto la misma refrendó el procedimiento disciplinario, a nuestro juicio ilegal, vigente en la Puerto Rico Telephone Company mediante el cual el presidente de la mencionada entidad personalmente selec-ciona y designa al oficial examinador que va a presidir, y resolver, los cargos que contra un empleado le ha radicado la misma, “controlando” de esta forma la Compañía el proceso adjudicativo a nivel administrativo.
Dicho procedimiento —violativo del debido procedi-miento de ley— no puede subsistir después de la decisión hoy emitida. Ello necesariamente es así ya que como em-pleados públicos que son, y a los cuales Íes cobija el “princi-pio del mérito”, los hombres y las mujeres que laboran en la Puerto Rico Telephone Company tienen el derecho a contar con un procedimiento disciplinario, a nivel administrativo, cuando menos equivalente al que tienen los demás em-*580pleados del Gobierno de Puerto Rico bajo las disposiciones de la Ley de Personal del Servicio Público de Puerto Rico.
Como expresáramos en nuestro disenso en Torres v. P.R. Telephone Co., ante, pág. 207:
Debe mantenerse siempre presente que la esencia misma de la garantía del “debido procedimiento de ley”, y, por ende, de lo que constituye un procedimiento justo e imparcial, reside precisamente en la imparcialidad y neutralidad de aquel que tiene que decidir la cuestión en controversia. In re Murchison, 349 U.S. 133 (1965). Esta visión, como sabemos, ha sido extendida por analogía a las determinaciones de las agencias administrativas. Withrow v. Larkin, 421 U.S. 35 (1975).
Resultan pertinentes e iluminantes las expresiones del Tribunal Supremo de Estados Unidos en Marshall v. Jerrico, Inc., 446 U.S. 238, 242 (1980), a los efectos de que:
“The Due Process Clause entitles a person to an impartial and disinterested tribunal in both civil and criminal cases. This requirement of neutrality in adjudicative proceedings safeguards the two central concerns of procedural due process, the prevention of unjusitified or mistaken deprivations and the promotion of participation and dialogue by affected individuals in the decisionmaking process. See Carey v. Piphus, 435 U.S. 247, 259-262, 266-267 (1978). The neutrality requirement helps to guarantee that life, liberty, or property will not be taken on the basis of an erroneous or distorted conception of the facts or the law. See Mathews v. Eldrige, 424 U.S. 319, 344 (1976). At the same time, it preserves both the appearance and reality of fairness, ‘generating the feeling, so important to a popular government, that justice has been done,’ Joint Anti-Fascist Committee v. McGrath, 341 U.S 123, 172 (1951) (Frankfurter, J., concurring), by ensuring that no person will be deprived of his interests in the absence of a proceeding in which he may present his case with assurance that the arbiter is not predisposed to find against him.” (Én-fasis suplido y en el original.)

(1) Nos parece que resultaría más adecuado que la determinación que al res-pecto corresponda se haga dentro de un procedimiento en que la Puerto Rico Telephone Company sea parte y pueda ilustrar a este Tribunal en cuanto a todos los aspectos y las consecuencias de esa determinación genérica. Véase esc. 2.


(2) En Torres v. P.R. Telephone Co., 118 D.P.R. 198, 204-205 esc. 1 (1987), el Juez Asociado Señor Rebollo López, con ánimo previsor, nos alertó sobre la im-portancia de tal determinación en el ámbito del derecho penal) y a esos efectos se expresó así:
“Merece señalarse que la cuestión de si las personas que laboran para la Puerto Rico Telephone Company son o no empleados públicos trascienda la es-fera de las relaciones obrero patronales. Así —entre otros y meramente a manera de ejemplo— debe destacarse la importancia de dicha determinación en el ámbito penal. Debemos recordar que nuestro Código Penal establece delitos especiales en relación con actos cometidos por empleados públicos. Ello es una razón adicio-nal por la cual consideramos que este Tribunal debió haber resuelto la referida cuestión.”